                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                    AT LEXINGTON

UNITED STATES OF AMERICA,                             CRIMINAL NO. 5:19-5-KKC
       Plaintiff,

V.                                                               ORDER

MICHAEL DESHAWN GLOVER,
       Defendant.



                                        *** *** ***

     This matter was referred to the Magistrate Judge for the purposes of conducting

rearraignment proceedings for the above Defendant. The Magistrate Judge has filed a

Recommendation that the Court accept the Defendant's guilty plea and that the defendant

be adjudged guilty of Count 1 of the Indictment. (DE 28 at 2.) No objections have been filed

and, having reviewed the record, the Court finds that the Magistrate Judge satisfied all

requirements of Federal Rule of Criminal Procedure 11 and the United States Constitution.

     Accordingly, the Court hereby ADOPTS the Magistrate Judge’s Recommendation. The

Court ACCEPTS the Defendant's plea of guilty and enters a finding of guilty for the

Defendant as to Count 1 of the Indictment.

     Dated June 26, 2019.
